DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1, 3-11, 13-22, and 26-28 have been examined in this application.  Claims 26-28 are newly added. Claims 2, 12, and 23-25 have been canceled.  This communication is a “Non-Final Rejection” in response to Applicant’s “Request for Continued Examination (RCE)” filed 2/9/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Receveur et al. (hereinafter Receveur) in view of WO 03/079953 A2 to Dixon et al. (hereinafter Dixon).
As per claim 8, Receveur teaches:  A person support apparatus (see Receveur, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight supported by that load cell 68a-d from the weigh frame 56 relative to the base frame 24”); 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”), the estimated tare weight value determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to automatically use, upon power up of the person support apparatus, an actual weight reading from the scale system as an actual tare weight value (see Fig. 7, step [704]) if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the weigh frame [56] by the amount of weight on the weigh frame [56] at the time of manufacture” AO = weight at time of manufacture).
Receveur, however, does not teach the following which is described by Dixon:
a plurality of elevation adjustment mechanisms (see Fig. 1, [19]: conventional lifting mechanisms) coupled to the frame and adapted to adjust a height of the frame and an orientation of the frame (see Figs. 1-3, height and orientation of frame [18] is adjusted with respect to base [12] via [19]);
the deck including a head section (see Fig. 1-2, [30]: head deck section) and at least one other section (see Fig. 1-2, [32/34/36]: seat/thigh/foot sections), and the head section being pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2);
an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an orientation of the head section; 
AND the angle sensor indicates the head section is in the flat orientation (see page 10, lines [6-22]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Dixon to have provided a patient support apparatus having with a plurality of lifting mechanisms as well as an adjustable head deck section to allow for various patient therapies and an angle sensor that can determine an orientation of the head deck section for the purpose of determining when the head angle section is in a horizontal configuration in order to obtain a weight reading when in this position so that the weight reading recorded is the most accurate/optimal (see Dixon, page 9, lines [23-30]) in order to support other aspects of patient care.
As per claim 9, Receveur as modified by Dixon teaches all the limitations as described in the above rejection of claim 8, and additionally Receveur teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled between the frame and a load frame (see Fig. 1-2, [56]: weigh frame) so as to support the load frame on the frame, the load frame being adapted to support the deck (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]).
As per claim 10, Receveur as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Receveur teaches: wherein the controller is adapted to use the actual tare weight value when determining the weight of a person on the deck (see Fig. 6-8, para [0047]).
As per claim 11, Receveur as modified by Dixon teaches all the limitations as described in the above rejection of claim 9, and additionally Receveur teaches: wherein the controller is adapted to determine whether the object is an animate object or an inanimate object based on any changes in a location of the object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Receveur in view of U.S. Patent 5,276,432 to Travis.

As per claim 13, Receveur teaches:  A person support apparatus (see Receveur, Fig. 1, [10]: patient support apparatus) comprising: 
a frame (see Fig. 1, [16/24]: bed frame/base frame);
a deck (see Fig. 1, [28]: upper frame) supported on the frame and adapted to support a person thereon (see Fig. 1, frame [28] and mattress [30] support a person thereon);
a scale system (see Fig. 2, [68a-d]: load cells) adapted to detect a weight of the deck and any object positioned thereon (see para [0050/0058]: “wherein each load cell 68a-d is configured to produce a signal indicative of a weight supported by that load cell 68a-d from the weigh frame 56 relative to the base frame 24”); 
a memory (see Fig. 3, [312/314/320]: flash memory/random access memory (RAM) unit/aux memory unit) having stored therein an estimated tare weight value for the scale system (see paras [0011/0016/0025]: “the first amount of weight corresponds to the weight of the patent support apparatus at the time of manufacture”), the estimated tare weight value determined by a manufacturer of the person support apparatus (see Fig. 7 and para [0076-0077]: “time of manufacture” weight [AO] is the estimated tare weight value); and 
a controller (see Fig. 3, [310]: controller) in communication with the scale system and the memory (see Fig. 3, controller [310] is linked with [68a-d] and memory [320]), the controller adapted to use an actual weight reading from the scale system as an actual tare weight value if the actual weight reading is within a threshold amount of the estimated tare weight value (see Fig. 7, step [706] and paras [0076-0077]: “the controller [310] first normalizes the empty weight on the weigh frame [56] by the amount of weight on the weigh frame [56] at the time of manufacture” AO = weight at time of manufacture).
the controller further adapted to use weight readings from the scale system to determine when a person is present on the deck (see Fig. 6, [606]), to determine when an object different from the person is added to the deck (see Fig. 7 and para [0080]: “as a result, the new AAO is indicative of an amount of weight attributable to new non-patient loads that have been placed on the weigh frame 56”).
Receveur, however, does not explicitly teach the following which is described by Travis: to determine a location of a center of gravity of the object on the person support apparatus (see Travis, col. 2, lines [19-24]: “a first arrangement responsive to the load cells for determining with respect to the frame a location of a center of gravity of a load supported by the frame, and a second arrangement for determining whether the location of the center of gravity is within a predetermined region.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Travis to have further added the functionality of determining a location of a center of gravity of an object to the existing controller and scale system of Receveur for the purpose of determining a more specific location of the relevant object/patient on the resting surface.
As per claim 14, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 13, and Receveur additionally teaches: wherein the controller is adapted to determine the weight of the person on the deck by subtracting the actual tare weight value from a total weight reading taken when the person is on the deck (see Fig. 6 and para [0080]).
As per claim 15, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 13, and additionally Receveur teaches: wherein the controller is adapted to automatically use the actual weight reading from the scale system as the actual tare weight value without requiring a user to manipulate a control on the person support apparatus instructing the scale system to take the actual weight reading (see process in Fig. 7, controller [310] can take an “empty weight E.W.” measurement automatically without user to press a “tare” button when in given threshold).
As per claim 16, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 13, and additionally Receveur teaches: wherein the memory further includes a second estimated tare weight value (see Fig. 7, memory [320] could store a new “auto air offset” per step [712]), wherein the controller is adapted to use the actual weight reading from the scale system as the actual tare weight value if the actual weight reading is within the threshold amount of the second estimated tare weight value (see Fig. 8, accounts for taking at least two “empty weight” measurements [804/806] and [820/822] based on threshold [step, 818]).
As per claim 17, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 16, and additionally Receveur teaches: wherein the second estimated tare weight value is based upon a weight of one or more of a mattress, pillow, bedding, or equipment (see para [0055]: “weight of the mattress [30]” being used for the offset calculation is disclosed).
As per claim 18, Receveur as modified Travis teaches all the limitations as described in the above rejection of claim 13, and additionally Receveur teaches: wherein the controller is adapted to determine whether the object is an animate object or an inanimate object based upon any changes in the location of the center of gravity of the object (see para [0015-0016]: comparison between “patient” [animate] and “non-patient items” [inanimate] based on weight threshold and historical empty weight data).
As per claim 19, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 18, and additionally Receveur teaches: wherein the controller is adapted to determine if a second object is placed on the deck subsequently to the object and to determine the weight of the second object without requiring the object to be removed from the deck (see Fig. 4, see steps [500] and [600] and para [0058, 0059], controller can determine the weight of a person/object on the bed/deck without requiring its removal).
As per claim 20, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 19, and additionally Receveur teaches: wherein the controller is adapted to automatically adjust the actual tare weight value by an amount substantially equal to the weight of the second object if the second object is an inanimate object (see Fig. 7-8 and para [0002]: “a patient support apparatus having a control system that gathers information regarding loads placed upon the patient support apparatus, determines whether non-patient loads have been placed upon the patient support apparatus, and automatically updates a weight offset to compensate for the non-patient loads placed upon the patient support apparatus”).
As per claim 21, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 13, and additionally Receveur teaches: wherein the scale system includes a plurality of force sensors (see Fig. 2, [68a-d]: load cells) coupled between the frame and a load frame (see Fig. 1-2, [56]: weigh frame) so as to support the load frame on the frame, the load frame being adapted to support the deck (see para [0050]: load cells are positioned between weigh frame [56] and base frame [24]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Receveur et al. (hereinafter Receveur) in view of U.S. Patent 5,276,432 to Travis in further view of WO 03/079953 A2 to Dixon.
As per claim 22, Receveur as modified by Travis teaches all the limitations as described in the above rejection of claim 13, however it does not teach the following which is described by Dixon: further comprising a plurality of elevation adjustment mechanisms (see Fig. 1, [19]: conventional lifting mechanisms) coupled to the frame and adapted to adjust a height of the frame and an orientation of the frame (see Figs. 1-3, height and orientation of frame [18] is adjusted with respect to base [12] via [19]), and wherein the deck includes a head section (see Dixon, Fig. 1-2, [30]: head deck section)  pivotable between a flat orientation and a non-flat orientation (compare Figs. 1-2), and the person support apparatus further includes an angle sensor (see Fig. 1-3, [58]: angle sensor) adapted to detect an angle of a head section, and wherein the controller does not use the actual weight reading from the scale system as the actual tare weight value if the actual weight reading is taken when the head section is in the non-flat orientation (see page 10, lines [6-22]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Dixon to have provided a patient support apparatus having with a plurality of lifting mechanisms as well as an adjustable head deck section to allow for various patient therapies and an angle sensor that can determine an orientation of the head deck section for the purpose of determining when the head angle section is in a horizontal configuration in order to obtain a weight reading when in this position so that the weight reading recorded is the most accurate/optimal (see Dixon, page 9, lines [23-30]) in order to support other aspects of patient care.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0124273 to Receveur in further view of WO 03/079953 A2 to Dixon in further view of U.S. Patent 5,276,432 to Travis. 
As per claim 26, Receveur as modified by Dixon teach all the limitations as described in the above rejection of claim 8, and additionally Receveur teaches:  the controller further adapted to use weight readings from the scale system to determine when a person is present on the deck (see Fig. 6, [606]), to determine when an object different from the person is added to the deck (see Fig. 7 and para [0080]: “as a result, the new AAO is indicative of an amount of weight attributable to new non-patient loads that have been placed on the weigh frame 56”).
Receveur nor Dixon, however, do not explicitly teach the following which is described by Travis: to determine a location of a center of gravity of the object on the person support apparatus in a coordinate frame of reference defined with respect to the person support apparatus (see Travis, col. 2, lines [19-24]: “a first arrangement responsive to the load cells for determining with respect to the frame a location of a center of gravity of a load supported by the frame, and a second arrangement for determining whether the location of the center of gravity is within a predetermined region.” The examiner notes that the “predetermined region” of Travis may read on the claimed “coordinate frame”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Travis to have further added the functionality of determining a location of a center of gravity of an object to the existing controller and scale system of Receveur for the purpose of determining a more specific location of the relevant object/patient on the resting surface.

Allowable Subject Matter
Claims 1 and 3-7 allowed.
Claim 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or make obvious the amended claim language further requiring the use of a display in which a controller is adapted to determine and show a location of the object on the display of an (inanimate) object different from a patient of the patient support apparatus.

Response to Arguments
Applicant’s arguments, with respect to claims 1 and 3-7 have been fully considered and are persuasive. The rejections have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 13-22 under Receveur alone have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Travis as outlined above.
Applicant's arguments with respect to claims 8-11 filed 1/10/2022 have been fully considered but they are not persuasive.
As an initial point, the amended claim language of claim 8 (and 22) “further comprising a plurality of elevation adjustment mechanisms” is shown above in updated the rejections to also be taught by the prior art of Dixon.
Applicant generally argues that the prior art of Dixon does not teach “an angle sensor adapted to detect an orientation of the head section.” The Examiner respectfully disagrees based on that the angle sensor [58], while is intended to measure the angle of the entire support frame [20] of Dixon, would inherently also measure the angle of the head section [30] as this is integral subcomponent part of the entire support frame [20]. In this sense, given the head section [30] is part of the frame [20] and the angle sensor is capable of measuring the angle of the frame [20], the angle sensor would measure the angle of the head section in so much as the claim current requires (“to detect an orientation of the head section” AND “the head section is in the flat orientation”). As such, the rejections of claim 8-11 under Receveur in view of Dixon are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/9/2022